Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/21 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.    The instant application is a national stage entry of PCT/US17/42946, International Filing Date: 07/19/2017, claiming priority from provisional application 62364245, filed on 07/19/2016.

Claim status
4.	In the claim listing of 4/1/21 claims 69, 72-74, 77-81, 91-100 and 102-103 are pending in this application and are under prosecution. Claims 69, 77 and 78 are amended. New claims 102 and 103 are added. Claims 1-68, 70-71, 75-76, 82-90 and 101 are canceled. The amendments have been reviewed and entered. No new matter has been introduce by the amendments as applicant has identified support for the amendments in the instant specification (Remarks, pg. 7). 
5.	The interview summary filed by the applicant has been acknowledged by the examiner (Remarks, pg. 8).

Status of Co-pending applications
6.    The examiner acknowledges the status of co-pending applications 16/319,099, has been abandoned and 16/631,632 application has not yet been docked to the examiner.

Withdrawn Rejections and Response to the Remarks
7.	The previous new matter rejection of claims 97 and 99 under 35 USC 112(a) has been withdrawn in view of persuasive arguments made by the applicant that “As noted in MPEP 2173.05(i), "If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977)". The specification notes that the target nucleic acid may be a viral sequence and therefore provides written description for excluding viral sequence (Remarks, pg. 8).
8.	The previous rejection of claims 69, 72-73, 77-81 and 91-100 rejected under 35 USC 103 as being unpatentable over Korneluk in view of Nomura has been withdrawn in view amendments to claims 69 and 78 (Remarks, pgs. 9-11).
	However, upon further consideration new grounds of rejections are set forth in this office action over Korneluk in view of Nomura and further in view of Van Oudenaarden and over Korneluk in view of Nomura, Van Oudenaarden and further in view of Cai,
	The arguments as they pertain to the rejections made in this office action have been fully considered. They are not persuasive for the following reasons.
The arguments are directed to claims 69 and 78 require that the first plurality of probes comprises probes between 30 and 50 nucleotides in length and comprises 30 or 
The remaining arguments are also directed to Cai fails to provide any teaching or suggestion to use 30 or more probes that are 30-50 nucleotides long and are tiled across a target nucleic acid that is 800 nucleotides to 2kb range in length and Cai do not provide any expectation of success in using the probes taught in Cai to detect a target nucleic acid sequence 800 nts to 2 kbs in length present in the genome of an intact mammalian cell (Remarks, pg. 10). The arguments are not persuasive because the teachings of Van Oudenaarden are specifically relied for the first plurality of probes comprises probes between 30 and 50 nucleotides in length and comprises 30 or more probes tiled across the target nucleic acid. The artisan would recognize use of shorter labeled probes with a label increases signal thereby increasing the sensitivity of the target nucleic acid detection.



Claim Rejections - 35 USC § 103
9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	Claims 69, 72-73, 77-81, 91-100 and 102-103 are rejected under 35 U.S.C. 103 as being unpatentable over Korneluk et al (US 6,107,088, cited in the previous office action) in view of Nomura (US 2007/0204354, cited in the previous office action) and further in view of Van Oudenaarden et al (WO 2014/036525 published Mar. 6, 2014).
The routine, conventional and well established step of capturing the 2 kb target sequence using a tiling strategy about 40 probes having a length of about 20 to about 200 nucleotides as applied for the rejection of claims 69 and 78 is further evidenced by Pham et al (US 2012/0322692, published Dec. 20, 2012)
Claim interpretation: Claims recited with alternate claim language “or” or “and/or” has been interpreted to require single limitation.
With regard to order of steps, the courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C). In the instant case, as discussed below Korneluk in view of Nomura and further in view of Van Oudenaarden teaches the steps of claims 69 and 78, thus are prima facie obvious in the absence of new or unexpected results. 
Korneluk, Nomura and Van Oudenaarden teach a method of detecting a gene in a cell and therefore analogous arts. Korneluk teaches the steps of claims 69 and 78 except for explicit teaching of detecting the integrated XAF-1 cDNA in transfected cell 
Claims 69 and 78 recite similar steps except for claim 78 require intact genetically modified cell, whereas claim 69 require mere intact cell. The artisan would recognize that the intact genetically modified cell of claim 78 also meets the limitation of intact cell. Therefore claims 69 and 78 are rejected together.
Regarding claims 69 and 78, Korneluk teaches a method comprising expressing a XAF-1 cDNA nucleic acid molecule in a cell using eukaryotic expression vector/plasmid and selecting stable cell line that has integrated into host cell genome/chromosome by inclusion of 0.01-300 μM methotrexate in the cell culture medium and further teaches that the cDNA molecule comprise 1326 nucleotide (Fig. 1 and column 18, lines 12-44, Sequence listing section, SEQ ID NO 1). Korneluk also teaches “Stable long-term vectors comprising the XAF nucleic acid be maintained as freely replicating entities by using regulatory elements of, for example, viruses (e.g., the OriP sequences from the Epstein Barr Virus genome). Cell lines may also be produced which have integrated the vector into the genomic DNA, and in this manner the gene product is produced on a continuous basis (column 16, lines 50-65).
	The teachings of cDNA molecule of 1326 nucleotides of Korneluk, meets the limitation of providing the intact genetically modified cell (i.e., stable cell line) comprising the target nucleic acid sequence (i.e., XAF sequence) within the range of 800 
	Korneluk also teaches performing Fluorescent in situ Hybridization (FISH) for localizing XAF-1 gene in mouse spleen lymphocytes using 1 μg of DNA probe derived from a XAF-1 specific genomic phage clone labeled with biotinylated dATP using the BRL Bio Nick labeling kit  and detecting the presence of the XAF-1 gene on chromosome 17 (Fig. 15, Example IX). The nick labeling (also known as Nick translation) of DNA of Korneluk generating plurality of probes in the size range of 200 to 500 base pairs is further evidenced by Biyani et al (Current Protocols in Cell Biology, 2004, 22.4.1-22.4.52, Labeling DNA probes fir FISH section, cited in the previous office action).
	The teachings of FISH using nick translated probes of Korneluk as further evidenced by Biyani, meets the limitation of the step of contacting the cell with a first plurality of probes, wherein each probe comprises a first detectable label and a probe sequence that binds to a portion of the target nucleic acid sequence. 
The artisan would also recognize that since Korneluk teaches the method of detecting the XAF-1 sequence using FISH method in lymphocyte, the same detection 
Solely to expedite the prosecution, the examiner acknowledges that Korneluk does not specifically teach detecting XAF-1 cDNA integrated into the genome of the cell.
However the concept of detecting the integrated transgene using FISH method was known in the art before the effective filing date of the claimed invention as taught by Nomura, who is in the same field of endeavor teaches method detecting the transgene by FISH using labeled DNA probe digoxigenin labeling kit for localizing the transgene on the chromosome (Fig. 7 paragraphs 0044, 0132 and 0133). Nomura also teaches detecting the transgene allows to determine the stability of the transgene (paragraph 0112), thus providing teaching, suggestion and motivation to include detecting the integrated XAF-1 cDNA in the method of Korneluk.
The artisan would recognize that while combining the steps of Nomura in the method of Korneluk some routine optimization is needed, which is within the skills of one having ordinary skill in the art, especially when both Korneluk and Nomura teach FISH method for detecting the integrated cDNA or transgene. The artisan would be motivated to do so for checking the stability of the integrated cDNA for the XAF-1 protein production as desired by Korneluk. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of detecting the integrated cDNA/gene of Nomura in in the method of Korneluk with a reasonable expectation of success with the expected benefit of maintaining the stable cell line for 
Korneluk in view of Nomura does not specifically teach the limitation of the first plurality of probes between 30 and 50 nucleotides in length and 30 or more probes, wherein the probes are tiled across the target nucleic acid sequence upon hybridization. 
However, the concept of using 30 or more probes and probes having a length between 30-50 nucleotides was known in the art before the effective filing date of the claimed invention was known in the art as taught by Van Oudenaarden, who is in the same field of endeavor teaches high definition fluorescence DNA in situ hybridization (HD-FISH) and further teaches the probe set or subset comprises 50 or more probes (pg. 4, paragraph 2), which meets the limitation of 30 or more probes and about 40 to about 300 bases in length (Van Oudenaarden, Abstract and pg. 24, paragraph 7). Van Oudenaarden also teaches probes can be tiled along the DNA (pg. 15, paragraph 1).
Also, the routine, conventional and well established step of capturing the 2 kb target sequence using a tiling strategy about 40 probes having a length of about 20 to about nucleotide capture probes having a length of about 20 to about 200 nucleotides as applied for the rejection of claims 69 and 78 is further evidenced by Pham (as cited above, paragraph 0166).
The artisan would recognize that the combined teachings of Van Oudenaarden as further evidenced by Pham meets the limitations of 30 or more probes having a 
Van Oudenaarden further teaches that the probe sets is very useful for the detection of virtually any nucleic acid region of interest and yield higher resolution and thus more detailed analysis of genomic alterations such as deletions, amplifications, translocations (Pg. 7, paragraph 3, pg. 15, last paragraph and Tables 1 and 2), thus providing motivation to include the probe set of Van Oudenaarden in the method of Korneluk in view of Nomura.
The artisan would recognize that while combining the probe sets of Van Oudenaarden in the method of Korneluk in view of Nomura some routine optimization is needed, which is within the skills of one having ordinary skill in the art, especially when Korneluk, Nomura and Van Oudenaarden teach FISH method for detecting the gene, thereby increasing the utilities of the method of Korneluk in view of Nomura. The artisan would be motivated to do use the probe set of Van Oudenaarden for diagnosing and prognosing a particular condition in the sample. 
The combined teachings of Korneluk in view of Nomura and further in view of Van Oudenaarden as discussed above meet the limitations of claims 69 and 78 of detecting a presence of the first detectable label localized to a region in the genome in the intact genetically modified cell.
With regard to the additional limitation of claim 78, Korneluk also teaches cells comprising XAF-1 gene in the form of cDNA increases the XAF-1 protein expression that leads to cell undergo apoptosis (column 18, lines 12-55). The teachings of expression of the XAF protein leading to apoptosis of Korneluk in view of Nomura and 
The teachings of Korneluk in view of Nomura and further in view of Van Oudenaarden for the following dependent claims are discussed below.
Regarding claim 72, as discussed Korneluk in view of Nomura and further in view of Van Oudenaarden teaches that XAF-1 gene localized in chromosome 17 in mouse spleen lymphocyte in a day (Korneluk, Example IX), which encompasses, determining a number of the target nucleic acid sequences present in the intact cell within a period of not more than 48 hours.
Regarding claim 73, Korneluk in view of Nomura and further in view of Van Oudenaarden teaches Giemsa for counter staining chromosome (Korneluk, Fig. 15B, Example IX), which encompasses contacting the intact cell with a second detectable label that binds to a portion of a cellular structure (i.e., chromosome structure), and detecting a position of the first detectable label in the intact cell relative to the second detectable label, wherein the position is used to determine a spatial position of the target nucleic acid sequence.
Regarding claims 77 and 92, as discussed above while rejecting claim 69, Korneluk in view of Nomura and further in view of Van Oudenaarden teaches 5-30 probes (Van Oudenaarden pg. 6, paragraph 2) which is less than 80 probes, less than 60 probes, less than 50 probes.

Regarding claim 91, Korneluk in view of Nomura and further in view of Van Oudenaarden teaches that the intact cell is treated with RNase prior to the contacting (Korneluk, Example IX).
Regarding claims 93-94 and 97, Korneluk in view of Nomura and further in view of Van Oudenaarden teaches that the cDNA encoding a XAF-1 protein, fusion, mutant, or polypeptide fragment is cloned into an expression vector that includes the dihydrofolate reductase (DHFR) gene, integration of the plasmid and, therefore, integration of the XAF-1-encoding gene into the host cell chromosome is selected for by inclusion of 0.01-300 μM methotrexate in the cell culture medium and this dominant selection can be accomplished in most cell types (Korneluk, column 18, lines 22-30), which encompasses that the target nucleic acid is an exogenous nucleic acid sequence, wherein the exogenous nucleic acid comprises a transgene inserted into the genome of the cell by genetic editing (limitation of claim 94) and also meets the limitation of claim 94 of the target nucleic acid is an exogenous nucleic acid sequence, wherein the exogenous nucleic acid comprises a XAF-1 transgene inserted into the genome of the 
Regarding claims 95 and 100, Korneluk in view of Nomura and further in view of Van Oudenaarden teaches the XAF-1 gene is in lymphocyte on chromosome 17, Raji and HEC38-0 human endometrial adenocarcinoma cells (Korneluk, Examples IV and IX), which meets the limitation of the target nucleic acid is an endogenous nucleic acid sequence present in the genome of the cell.
Regarding claim 96, as discussed above while rejecting claim 69, Korneluk in view of Nomura and further in view of Van Oudenaarden teaches genetically modified cell contain XAF-1 cDNA is an exogenous nucleic acid sequence integrated into the genome of the cell and at lower methotrexate concentration inherently comprise a single copy number.
Regarding claim 98, Korneluk in view of Nomura and further in view of Van Oudenaarden teaches that the label comprises fluorescein (Korneluk, column 11, lines 40-48).
	Regarding claim 99, Korneluk in view of Nomura and further in view of Van Oudenaarden teaches integration of the plasmid and therefore, integration of the XAF-1-encoding gene into the host cell chromosome (Korneluk, column 18, lines 12-42), which encompasses the limitation of wherein the target nucleic acid is an exogenous nucleic acid sequence.
	Regarding claims 102 and 103, Korneluk in view of Nomura and further in view of Van Oudenaarden teaches probes comprise 50 or more probes (pg. 4, paragraph 2) and about 40 to about 300 bases in length (Van Oudenaarden, Abstract and pg. 24, 

11.	Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Korneluk et al (US 6,107,088, cited in the previous action) in view of Nomura (US 2007/0204354, cited in the previous office action) and Van Oudenaarden et al (WO 2014/036525 published Mar. 6, 2014) as applied to claim 69 as above and further in view of Cai et al (2014/0073520 Cited in the previous office action).
Claim 74 is dependent from claim 69. The teachings of Korneluk, Nomura, Van Oudenaarden as further evidenced by Pham are discussed above in section 10.
	Korneluk, Nomura, Van Oudenaarden and Cai teach a method for nucleic acid detection using FISH and therefore are analogous arts. The teachings of Cai are specifically applied for the limitations of claim 74, requiring a plurality of probes between 20 to 80 nucleotide length providing abundant signal as probes are relatively inexpensive to synthesize and suitable for cancer diagnostics with additional benefit of being highly multiplexable.
	Regarding claim 74, Korneluk in view of Nomura and further in view of Van Oudenaarden does not specifically teach second plurality of probes for a second target nucleic acid.
However, probes for detecting the first and the second targets were known in the art before the effective filing date of the claimed invention as taught by Cai, who is in the same field of endeavor, teaches a method for detecting multiple target on chromosomes by hybridizing 20-40 mer oligonucleotide probes labeled fluorophores for FISH that 
The artisan would recognize that the combined teachings of Korneluk in view of Nomura and Van Oudenaarden and further in view of Cai of 40 mer probes meet the limitation of claim 74 of contacting the intact cell with a second plurality of probes, wherein each probe comprises a second detectable label and a probe sequence that binds to a portion of a second target nucleic acid sequence present in the intact cell; and detecting a position of the first detectable label in the intact cell relative to the second detectable label, wherein the target nucleic acid sequence is a first target nucleic acid sequence and wherein the position is used to determine the spatial position of the first target nucleic acid sequence relative to the second target nucleic acid sequence in the same cell.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the 40 mer probes specific for DNA (i.e., the first target sequence) and RNA (i.e., the second target sequence) of Cai   in the method of Korneluk in view of Nomura and Van Oudenaarden with a reasonable expectation of success with the expected benefit of having probes cancer diagnostics as taught by Cai. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including oligonucleotide 40 mer 

Conclusion
12.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634